Citation Nr: 1036853	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-07 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an increased rating in excess of 10 percent 
for a duodenal ulcer with cholecystectomy.  

5.  Entitlement to a compensable rating for hemorrhoids.

6.  Entitlement to a compensable rating for a right ring finger 
fracture with bone fragment excision.  

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 through 
October 1962 and January 1963 through August 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.
 
The Veteran appeared before the undersigned Veterans Law Judge at 
a Travel Board hearing in June 2010.  A transcript of which is of 
record. 
 
The issues of entitlement to a TDIU and an increased 
(compensable) evaluation for hemorrhoids are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's hearing loss was not caused by or is 
etiologically related to his active military service.  

2.  With resolution of the doubt in favor of the Veteran, the 
Veteran's tinnitus is etiologically related to service.  

3.  The Veteran does not have a diagnosis of hypertension for VA 
compensation purposes.  

4.  The Veteran's duodenal ulcer does not manifest with moderate 
symptoms.

5.  The Veteran's right ringer finger fracture is not 
compensable.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for tinnitus have been 
approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

3.  The criteria for the establishment of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159, 3.303, 
3.304, 3.307 (2009).

4.  The criteria for a rating in excess of 10 percent for a 
duodenal ulcer with cholecystectomy are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 
4.114, Diagnostic Code 7305 (2009).

5.  The criteria for a compensable rating for a left ring finger 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Code 5230 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in January 2007, September 2008, and 
June 2010 that fully addressed all notice elements.





In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was 
informed in the January 2007 letter that a schedular rating and 
an effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was 
advised that VA used a Schedule for Rating Disabilities 
(Schedule) that determined the rating assigned and that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and duration 
of the symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  
Additionally, the Veteran was afforded VA examinations in January 
2007 and February 2010.  Neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



Service Connection Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regulations provide that certain chronic diseases, such as 
hypertension or an organic disease of the nervous system, e.g., 
sensorineural hearing loss, will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  See 38 
C.F.R. §§ 3.307, 3.309.  However, in order for the presumption to 
apply, the evidence must indicate that the disability became 
manifest to a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

The law further provides that no presumptions may be invoked on 
the basis of advancement of the disease when first definitely 
diagnosed for the purpose of showing its existence to a degree of 
10 percent within the applicable period.  This will not be 
interpreted as requiring that the disease be diagnosed in the 
presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic manifestations 
of the disease to the required degree, followed without 
unreasonable time lapse by definite diagnosis.  Symptomatology 
shown in the prescribed period may have no particular 
significance when first observed, but in the light of subsequent 
developments it may gain considerable significance.  Cases in 
which a chronic condition is shown to exist within a short time 
following the applicable presumptive period, but without evidence 
of manifestations within the period, should be developed to 
determine whether there was symptomatology which in retrospect 
may be identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.  38 C.F.R. § 3.307(c).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Bilateral hearing loss

The Veteran contends that his bilateral hearing loss was incurred 
as a result of service.  There is no evidence of hearing loss 
during service and the first diagnosis of hearing loss was in 
2003, 23 years after discharge from service.  Accordingly, the 
Veteran's claim is denied.  

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  
This regulation provides hearing loss is a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 
C.F.R. § 3.385.  Alternatively, a hearing loss disability can be 
established by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech recognition 
scores under the Maryland CNC Test at less than 94 percent.  38 
C.F.R. § 3.385.

An audiogram was performed in September 1962, and at that time, 
the Veteran's puretone threshold values, in decibels, were as 
follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right ear
10
10
10
10
10
Left ear
10
10
10
10
10

The Veteran denied having or ever having had hearing loss at that 
time.

The Veteran was given another audiogram at separation in July 
1980.  At that time, the Veteran's puretone threshold values, in 
decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right ear
10
5
5
5
10
Left ear
10
10
5
0
25

The Veteran again denied having or ever having had hearing loss.

A post-service medical record from February 2003 reflects that 
the Veteran stated that he had hearing loss and tinnitus for a 
year and was subjected to noise exposure during service.  Another 
record from March 2006 indicates that the Veteran reported 
problems with his hearing and missing frequencies.    

The Veteran was afforded a VA examination to assess his hearing 
loss in December 2006.  The examination report reflects that the 
Veteran stated that the onset of his hearing loss was in the 
1970's and has worsened over the years.  While in the military, 
the Veteran stated that he was exposed to excessive noise when he 
served in the infantry and was around mines, gunfire, and 
explosions.  The Veteran alleged that he did not wear hearing 
protection while in service.  After his discharge from service, 
the Veteran went target shooting for four to five years and did 
wear hearing protection.  

The Veteran underwent a VA audiometric examination at a February 
2010 examination.  The results of that examination, in puretone 
thresholds, are as follows:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
25
55
80
85
Left
15
30
55
65
75

The average puretone thresholds were 61 decibels in the right ear 
and 56 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and of 
88 percent in the left ear.  These findings constitute hearing 
loss for VA purposes under 38 C.F.R. § 3.385.

The examiner concluded that because the Veteran's hearing was 
within normal limits upon separation from service, there was no 
evidence of a hearing loss within a year of discharge, and the 
Veteran did not report the onset of hearing loss until 15 to 20 
years prior, his hearing loss was not caused by noise exposure 
while in the military.  

The Veteran testified at a Travel Board hearing in June 2010.  He 
started that during service, he had been exposed to noise as a 
station technical controller, constantly monitoring radio 
traffic, using test tones.  He denied any noise exposure, other 
than a hand-held radio post-service.  He further testified that 
he has noticed the deterioration in his hearing and the ringing 
in his ears approximately 10 to 15 years prior.  After he left 
service, he spent 10 years overseas building radio sites.  It was 
only upon marriage and having children that the Veteran noticed 
his hearing loss, as it was pointed out to him by his family.  

The Board has considered the Veteran's statements that the 
disorder claimed is due to service; however, it was not until a 
medical examination in February 2003 - 23 years after separation 
- that the Veteran reported hearing loss.  While not a 
dispositive factor, a significant lapse in time between service 
and post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Finally, the VA audiologist found no nexus between the Veteran's 
active duty service and his current bilateral hearing loss 
disability and the record does not contain another nexus opinion 
refuting this opinion.  

As the Veteran has not shown a medical nexus between his period 
of active service and his current hearing loss, the claim for 
service connection for bilateral hearing loss must be denied.  
Instead, the more probative evidence is clearly that of the VA 
medical professional.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that doctrine 
is not for application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

Tinnitus

The Veteran seeks service connection for tinnitus.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence is 
in equipoise and the claim is granted. 

As discussed above, the Veteran testified at a hearing in June 
2010, when he stated that he had been exposed to noise as a 
station technical controller, constantly monitoring radio 
traffic, using test tones.  He denied any noise exposure, other 
than a hand-held radio, post-service.  He further testified that 
he had noticed the ringing in his ears approximately 10 to 15 
years prior.  

The examiner concluded that because the Veteran did not place the 
onset of his tinnitus until 15 to 20 years prior, his tinnitus 
was not caused by noise exposure while in the military.  

The Veteran appeared before the undersigned Veterans Law Judge at 
a Travel Board hearing in June 2010.  During that hearing, the 
Veteran testified that had been experiencing ringing in his ears, 
specifically hearing the tones from service for 10 to 15 years.  
The Veteran denied noise exposure post-service.  

The Veteran's testimony is competent lay evidence, as it is 
evidence not requiring that the proponent have "specialized 
education, training, or experience."  Lay evidence is competent 
"if it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person."  38 C.F.R. § 3.159(a)(2); Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert 
is nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); see 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).  

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence, including testimony.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  In the evaluation of evidence, VA adjudicators 
may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the weight 
and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence.").  

When considered in the light of the Veteran's reports of a 
continuity of symptoms, and a specific in-service event, the 
evidence is at least in equipoise.  Although a VA examiner found 
that the Veteran's tinnitus was not caused by his active service 
because his medical records did not show tinnitus upon his 
separation, the Veteran's testimony as to onset is deemed 
facially credible and not overtly contradicted by other evidence 
of record.  Resolving reasonable doubt in favor of the Veteran, 
service connection is granted for tinnitus.

Hypertension

The Veteran argues that he has hypertension as a result of his 
service-connected disorders.  Having carefully considered the 
claim in light of the record and the applicable law, the 
preponderance of the evidence does not show a diagnosis of 
compensable hypertension for VA purposes, and the appeal will be 
denied.  

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic blood 
pressure that is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must be 
taken two or more times on at least three different days.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2009).

The Veteran's service treatment records are negative for any 
evidence of treatment or diagnosis of hypertension.  They reflect 
the following readings:

Date and Circumstances			Systolic/Diastolic
September 1962				116/79
May 1967					114/80
September 1972				120/75, 122/90
January 1974					120/80
October 1974					130/90
July 1980 Separation examination 	130/84

The Veteran denied having or ever having had high blood pressure 
in his October 1959 enlistment examination, and medical reports 
from September 1962, October 1965, August 1978, and his 
separation report in July 1980.  

VA medical records post-service reflect the following readings:

Date and Circumstances			Systolic/Diastolic

May 1999					140/79
November 2001				149/84
December 2001				120/80
January 2003					154/93, 140/80
March 2003					128/70
June 2003					148/87
July 2003					129/75, 151/72
August 2003					137/87, 134/84
October 2003					133/66
November 2003				91/58, 108/56
December 2003				111/63
March 2004					139/84
April 2004					137/69
May 2004					117/75
September 2004				124/71
January 2005					137/71
July 2005					138/92, 144/85
October 2005					135/85, 120/70
March 2006					140/85
April 2006					144/80

The clinical test results from service showed normal blood 
pressure, and there is likewise no evidence of hypertension 
manifested to at least a compensable degree within one-year of 
service discharge to warrant a presumption of service incurrence.  
See 38 C.F.R. §§ 3.307, 3.309(a).  

There is no evidence to indicate that the Veteran has had any 
high blood pressure reading either in, or since his discharge 
from service, that would qualify him for VA disability 
compensation.  While the Veteran's service treatment medical 
records indicate that he was being treated for high blood 
pressure hypertension, the records do not reflect a reading 
sufficient to qualify for compensation under applicable 
regulation for VA purposes.  The claim is therefore denied. 

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Duodenal ulcer with cholecystectomy

The Veteran also seeks an increased evaluation for his duodenal 
ulcer, which was rated at 10 percent disabling under Diagnostic 
Code 7305.  The Veteran's symptomatology does not merit an 
increased rating, and the preponderance of the evidence is 
against the claim and the Veteran's claim is denied. 

Diagnostic Code 7305 provides for a 10 percent rating for a mild 
ulcer disorder with recurring symptoms once or twice yearly.  A 
20 percent rating is warranted for a moderate ulcer disorder with 
recurring episodes of severe symptoms two or three times per year 
averaging ten days in duration, or with continuous moderate 
manifestations.  A 40 percent rating is warranted for a 
moderately severe ulcer condition with less than severe symptoms, 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times per year.  A maximum 
60 percent rating is warranted for a severe ulcer condition with 
pain only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis, or melena, with manifestations 
of anemia and weight loss productive of definite impairment of 
health.  38 C.F.R. § 4.114 DC 7305 (2009).

Minor weight loss is defined as losing 10-20 percent of the 
baseline weight (sustained for three months or longer), and 
substantial weight loss is a loss of more than 20 percent of the 
baseline weight (sustained for three months or longer).  38 
C.F.R. § 4.112 (2009).

The Veteran underwent a VA examination in January 2007.  During 
that examination, the examiner noted a history of a 20 pound 
weight loss in 2003.  While the examiner speculated that the 
Veteran had gastric cancer, further clinical testing resulted in 
treatment with antibiotics.  A subsequent note in February 2007 
revealed that the Veteran's ulcer had healed and there was a 
hiatal hernia with esophagitis.  The examiner determined there 
were no current symptoms of the peptic ulcer disease, status post 
cholecystectomy, and the Veteran had gastroesophageal reflux 
disease.

The Veteran was afforded another VA examination in February 2010.  
The Veteran stated that he developed an ulcer in 1968-1969.  The 
Veteran reported that he then  took Nexium and did not experience 
symptoms.  

At the June 2010 hearing, the Veteran testified that he currently 
does not take any medication for his ulcers; however, he is being 
treated for an esophageal hernia.  His symptoms include heartburn 
and weight loss.  The Veteran stated that he previously lost 50 
pounds in five months and lost 10 pounds within the prior two 
weeks; however, he did not attribute this weight loss to his 
ulcer.  He further alleged that he lives in constant fear that he 
will die from his disorder.  He denied vomiting and blood in his 
stool, but admitted diarrhea two to three times weekly, although 
he was unsure whether to attribute this symptom to his ulcers.  

An evaluation in excess of 10 percent is not warranted under DC 
7305, as there is no evidence of severe symptoms averaging ten 
days in duration.  With regard to weight loss, while the Veteran 
alleges a 50 pound weight loss, he testified that he gained that 
weight back. He does not allege that his recent weight loss was 
caused by his ulcers.  Furthermore, the medical records do not 
substantiate this weight loss.  The records show the following 
weights: August 2007 - 210.2 lbs; October 2007 - 212.2 lbs; 
August 2008 - 204.4 lbs; January 2009 - 214.4 lbs; and March 2010 
- 214.5 lbs.  

In order for a 20 percent rating to be assigned pursuant to 
Diagnostic Code 7305, the evidence must demonstrate a moderate 
ulcer disorder with recurring severe symptoms twice to three 
times yearly averaging ten days or more in duration.  38 C.F.R. § 
4.114, Diagnostic Code 7305.  The evidence in this case 
demonstrates a duodenal ulcer with no current symptoms and an 
esophageal hernia with symptoms controlled by medication.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a claim for an increased rating in excess of 
10 percent under Diagnostic Code 7305.

Fracture of the right ring finger

The Veteran alleges that he experiences pain and limitation of 
movement of his right ring finger and therefore is entitled to a 
compensable rating.  The preponderance of the evidence is against 
his claim, and therefore, the Veteran's claim is denied.  

Diagnostic Code 5230 mandates a noncompensable evaluation even 
when there is limitation of motion of the ring or little finger.  
There is no indication of amputation or ankylosis of the ring 
finger, or impairment analogous thereto, to warrant consideration 
of the provisions of any other Diagnostic Code.

At the January 2007 VA examination, the examiner noted limitation 
of motion from 0 to 80 degrees for the right ring finger.  There 
was no heat, pain, erythema, or effusion.  

At the February 2010 VA examination, the Veteran complained of 
intermittent spasming sharp pains to the entire finger radiating 
throughout the hand and arm.  The Veteran was not under any 
treatment but at times, used a metal hand brace.  The Veteran 
reported no effects to his daily activities, with the exceptions 
of an inability to do push-ups or and a limitation on his ability 
to fish.  

At the June 2010 hearing, the Veteran testified that he 
experiences painful spasms on his finger.  He stated that he 
underwent two surgeries of his finger and speculates that he has 
a pinched nerve.  He denied carpal tunnel syndrome.

Limitation of motion of the ring finger does not warrant a 
compensable rating under Diagnostic Code 5230.  Because the 
Veteran does not have any symptoms that provides for a 
compensable rating under an alternate diagnostic code, and 
Diagnostic Code 5230 does not provide for a compensable rating, 
it does not appear that the Veteran meets or nearly approximates 
the schedular criteria for a compensable rating for a right ring 
finger fracture.

Extraschedular rating 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

The record reflects that the manifestations of the disabilities 
are not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned rating, to include the 
increased rating granted herein.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for hypertension is denied.

An increased rating in excess of 10 percent for a duodenal ulcer 
with cholecystectomy is denied.  

A compensable rating for a right ring finger fracture with bone 
fragment excision is denied.  


REMAND

As to his claim for an increased rating for hemorrhoids, during 
the Veteran's February 2010 VA examination, the Veteran reported 
moderate discomfort and trace rectal bleeding on a once weekly 
basis.  The examiner assessed external hemorrhoids.  Contrary to 
these findings, at the June 2010 hearing, the Veteran testified 
that he has had hemorrhoids since service and experiences burning 
and aching as a result, along with trace bleeding.  A clarifying 
VA examination will be conducted upon remand. 

In an April 2010 rating decision, service connection was granted 
for the Veteran for coronary artery disease, secondary to 
diabetes mellitus, Type II with a rating of 60 percent; diabetes 
mellitus, Type II, at a rating of 20 percent; peripheral 
neuropathy of the right lower extremity at 10 percent; 
degenerative disc disease as noncompensable; erectile dysfunction 
as noncompensable; and bilateral cortical cataract as 
noncompensable.  

Service connection was previously in effect for the Veteran for 
chronic duodenal ulcer disease with cholecystectomy at 10 
percent; fracture of a right ring finger as noncompensable; and 
hemorrhoids as noncompensable.  His combined rating is 70 percent 
from February 18, 2010.  Accordingly, he meets the standard for 
consideration of a TDIU rating based on his combined rating, with 
a single rating above 40 percent as per 38 C.F.R. § 4.16(a).  

In May 2010, the Veteran specifically argued that his service-
connected cardiac disorder prevented him from working at 
substantially gainful employment.  

TDIU is an element of all appeals of an increased rating. Rice v. 
Shinseki, 22 Vet. App. 447 (2009). TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him. 38 C.F.R. § 4.16 (2009).

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a TDIU. Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).

Given these factors, additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request that the 
Veteran identify any outstanding relevant 
medical records pertaining to hemorrhoids 
and a cardiac disorder that are not 
currently within the record.  After 
securing the necessary authorization, the 
RO must attempt to obtain copies of any 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the Veteran 
of this and provide her an opportunity to 
submit copies of the outstanding medical 
records.  

2.  The Veteran shall be requested by the 
RO/AMC to complete and return to VA a 
current VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability.

3.  The RO/AMC will afford the Veteran a 
medical examination, to be conducted by an 
appropriately qualified medical care 
provider, to ascertain the severity of his 
hemorrhoid disorder.  The following 
considerations will govern the 
examination:

a.	 The claims file, and a copy of 
this remand, will be provided to 
the examiner who must review these 
materials in conjunction with the 
examination and must acknowledge 
receipt and review in any report 
generated as a result of this 
remand.

b.	The examiner must report as to the 
severity of the hemorrhoid 
disorder.  Specifically, the 
examiner must report as to whether 
there is clinically noted:

(1)	The presence and frequency 
of bleeding;

(2)	Where, if such hemorrhoids 
are present, their size, 
reducibility, thrombosis, and 
if there are any secondary 
fissures

4.  After the above has been completed, 
the RO will have an appropriate health 
care provider(s) review the claims files 
and provide an opinion, based on the 
objective evidence on file, on whether the 
Veteran's service-connected disabilities 
are severe enough to preclude him from 
gainful employment.  The health care 
provider(s) must acknowledge receipt and 
review of the claims files in any report 
generated as a result of this remand.  In 
all conclusions, the opinion(s) must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  If the health care provider(s) 
is unable to render an opinion without 
resort to speculation, this should be 
noted and explained.  If the above health 
care provider(s) determine that an 
examination(s) is needed prior to 
rendering an opinion, an appropriate 
examination should be conducted, and the 
written results of the examination(s) 
added to the claims files.  The report 
prepared must be typed.  

5.  After the above, the RO will review 
the claims files and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  

6.  Thereafter, the RO should consider all 
of the evidence of record and adjudicate 
the Veteran's claims for a compensable 
evaluation for hemorrhoids and for TDIU.  
If the benefit sought on appeal remains 
denied, the Veteran should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


